toiewet paerue sernce index no op e ep t sep in re ein attn legend state a employer m plan x gentlemen this is in response to a request submitted on your behalf by your authorized representative on date income_tax treatment of certain contributions to plan x under sec_414 code for a private ruling letter concerning the federal of the internal_revenue_code in support of the ruling_request the following facts and representations have been submitted the law of state a provides that a municipality shall establish and administer a police pension_plan funded in part by mandatory employee contributions and that the municipality may pick up the police pension fund contributions employer m municipality under the law of state a voted to proceed with a government pick up plan as established under state law whereby police officer contributions to a governmental_plan are picked up by employer m within themeaning of sec_414 code of the internal revenue on january a - employer m has prepared and is prepared to adopt a under the resolution employer m shall resolution providing for the procedures to fund the police pension fund within the meaning of sec_414 of the internal code pick up policemen's contributions to plan x in accordance with the law of state a and the policemen's cash salaries shall be reduced by the amount picked up policemen will not be given the option to receive cash directly in lieu ef contributions request that plan x meets the qualification requirements of sec_401 employer m asserts in its ruling of the code based on the facts described above employer m requests the following ruling under sec_414 code of the contributions made to the police officers' pension of the pursuant to the law of state a and sec_414 internal_revenue_code income of the police officers pursuant to sec_3401 time as they are distributed or made available a a of the internal_revenue_code until such shall not be included as gross sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to sec_401l a established by a state government or political_subdivision thereof and are picked up by the employing unit a plan described in a the federal_income_tax treatment to be accorded c b of the code is specified contributions which are picked up by the employer within the meaning of sec_414 in revrul_77_462 revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked up contributions to the plan are excluded from the employees’ income until such time as they are distributed to the employees under the provisions of sec_3401 a district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at the revenue_ruling held further that in that the school e w p y d w b i a source on wages therefore no withholding is required from the employees' salaries with respect to such picked up contributions the issue of whether contributions have been picked c b and revrul_81_36 up by an employer within the meaning of sec_414 h of the code is addressed in revrul_81_35 c b these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan an employer picks up contributions through a reduction in salary an offset against future salary increases or combination of both is immaterial whether furthermore it a in revrul_87_10 c b the internal_revenue_service considered whether contributions designated as employee contributions to plan are excludable from the gross_income of the employee a governmental the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the resolution adopted by employer m satisfies the criteria set forth in revenue rulings and that it specifies that the contributions although designated as employee contributions are_to be made by employer m the employees and in lieu of contributions by the employees may not elect to receive such contribution amounts directly accordingly we conclude that the mandatory employee contributions picked up by employer m shall be excluded from the gross_income of the policemen in the year in which they are made and the picked-up contributions are not wages within the meaning of sec_3401 the ruling applies only to contributions specified in the resolution adopted on june date for the commencement of the pickup of the policemen's contributions cannot be earlier than the later of the date the resolution is signed or the date it effect the effective is put into as state a has not requested a ruling and the internal_revenue_service reaches no conclusion in this letter as the status of plan x meaning of sec_414 of the code expressed as subject_to tax under the federal_insurance_contributions_act question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 v b to whether the amounts in question are a governmental_plan within the no opinion is expressed as no opinion is to whether the amounts in to this ruling is based on the assumption that plan xx will be qualified under sec_40l a time of the proposed contributions of the code at the this ruling is directed only to the taxpayer who requested it code provides that it may not be used or cited as precedent sec_6110 of the internal revenue a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john ba ear john swieca chief employee_plans technical branch enclosures deleted copy notice of intention to disclose cc
